Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-2, 5 and 7-8 in the reply filed on 04/16/2022 is acknowledged.  Claims 6 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Thus, claims 1-2, 5 and 7-8 are presently pending in this application.
Drawings
The drawings have been objected to under 37 CFR 1.84 because they are too blurry.  Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Voytik-Harbin et al. (2007/0269476) “Voytik-Harbin”. 
Regarding claim 1, Voytik-Harbin discloses a composite collagen microfiber scaffold (abstract and par. 0027 discloses a collagen fibril scaffold and Table 1 discloses the microstructure comprising fibril diameters ranging from 0.08 to 0.49 microns) formed from wet spun collagen microfibers by coaxial flow by a buffering reaction (par. 0112 discloses wet-spinning and buffer reactions) that has native collagen molecular structure (par. 0028 discloses native extracellular matrix and par. 0055 discloses native collagen) and control of microfiber diameter (par. 0054 discloses controlling the fibril diameter).
Furthermore, Regarding claim 1, the claimed phrases “formed from wet spun collagen microfibers by coaxial flow by buffering reaction” and “control of microfiber diameter” are being treated as a product-by-process limitations and  a product-by-process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. 
Regarding claim 2, Voytik-Harbin discloses the claimed phrase “the buffering reaction system provides control of microfiber spacing, angles, and layering” is being treated as a product-by-process limitations and a product-by-process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  Therefore, even though Voytik-Harbin is silent as to the process used to provide microfiber spacing, angles and layering, it appears that the scaffold of Voytik-Harbin would be the same or similar as that claimed, especially since both applicant’s product and the prior art product comprises the structure of claim 1. 
Regarding claim 5, Voytik-Harbin discloses the scaffold comprises a collagen microfiber mesh (par. 0113 discloses fibers used to make meshes) with controlled microfiber spacing, angles, and layering (par. 0054 discloses controlled fiber diameter)
Furthermore, regarding claim 5, the claimed phrase “controlled microfiber spacing, angles, and layering” is being treated as a product-by-process limitations and a product-by-process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  Therefore, even though Voytik-Harbin is silent as to the process used to provide microfiber spacing, angles and layering, it appears that the scaffold of Voytik-Harbin would be the same or similar as that claimed, especially since both applicant’s product and the prior art product comprises the structure of claim 1.
Regarding claim 8, Voytik-Harbin discloses a platform suitable for a wide variety of tissue engineering applications (par. 0005). 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Voytik-Harbin et al. (2007/0269476) “Voytik-Harbin” in view of Jiang et al. (2018/0050130) “Jiang”. 
Voytik-Harbin discloses the claimed invention of claim 1 including microfiber meshes (par. 0054 and 0113); except for the microfibers are organized into precisely controlled mesh designs; and the mesh designs are embedded in a bulk hydrogel.  However, Jiang teaches a similar scaffold comprising electrospun fiber meshes (abstract and par. 0295) comprising fibers embedded in hydrogel (Fig. 1A discloses fibers 100 embedded in hydrogel 103; par. 0036 discloses hydrogel). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the scaffold comprising microfiber meshes in Voytik-Harbin to include the meshes are embedded in bulk hydrogel, as taught and suggested by Jiang, since hydrogel offers several advantages as filler material for tissue reconstruction (par. 0004). 
Furthermore, regarding claim 7, the claimed phrase “the microfibers are organized into precisely controlled mesh designs” is being treated as a product-by-process limitation (par. 0058 discloses “mesh design” as the practice of creating a mesh which is considered a process step) and a product-by-process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  Therefore, even though Voytik-Harbin in view of Jiang is silent as to the process used to organizing the microfibers into precisely controlled mesh designs, it appears that the scaffold of Voytik-Harbin in view of Jiang would be the same or similar as that claimed, especially since both applicant’s product and the prior art product comprises the structure of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774